This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRENDA WALL ,

 3          Plaintiff-Appellee,

 4 v.                                                                         No. A-1-CA-36995

 5 ANDREW ROSS, as the Personal
 6 Representative of the ESTATE OF
 7 SUSAN GERARD,

 8          Defendant-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 Matthew J. Wilson, District Judge

11 Robert Richards
12 Santa Fe, NM

13 for Appellee

14 Andrew Ross
15 Albuquerque, NM

16 Pro Se Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            M. MONICA ZAMORA, Judge

7 WE CONCUR:


8 _____________________________
9 J. MILES HANISEE, Judge


10 _____________________________
11 EMIL J. KIEHNE, Judge




                                         2